Citation Nr: 0109310	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-115 69	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2. . Entitlement to a total disability rating based on 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran essentially maintains that his PTSD is more 
severely disabling than the current 50 percent evaluation 
reflects as a result of such symptoms as flashbacks, sleep 
disturbance, irritability, depression and an inability to 
work.  The veteran maintains that he last worked as a painter 
in 1985. 

Although a VA examiner addressed the current severity of the 
veteran's PTSD during a July 1999 mental disorders 
examination, he did not provide an opinion concerning the 
impact of the service-connected PTSD on the veteran's ability 
to maintain employment.  As the veteran's appeal pertains to 
entitlement to a rating in excess of 50 percent for PTSD, the 
claim of entitlement to a TDIU is inextricably intertwined 
with his current appeal.  

While VA outpatient reports, dating from 1996 to 1999, from 
the VA Medical Center (VAMC) in Louisville, Kentucky have 
been associated with the claims file, the veteran 
specifically requested in his substantive appeal, received by 
the RO in May 2000, that the RO secure all treatment records 
from his treating psychiatrist at the VAMC in Louisville, 
Kentucky.  As there might be existing records that are 
potentially relevant to the claims of an increased evaluation 
for the service-connected PTSD and entitlement to a TDIU, 
they should be obtained prior to final appellate review.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should request the appellant 
to identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess records supportive of his 
claims.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
copies of all indicated records.  The 
records requested should include any 
treatment records since June 1999 from 
the VAMC in Louisville, Kentucky.

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the appellant, it should so 
inform the appellant and request him to 
provide a copy of such records.

3.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist who has not examined him 
previously, if available, to determine 
the extent of impairment from the 
veteran's PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations of the veteran's 
PTSD should be reported in detail.  The 
examiner should address the provisions of 
38 C.F.R. § 4.130 (2000) in his or her 
evaluation.

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, including whether it renders him 
unemployable.  The examiner should also 
assign a GAF score consistent with DSM IV 
based upon the PTSD.  The examiner should 
explain what the assigned code 
represents.  The claims file must be made 
available to and reviewed by the 
physician.  A complete rationale for any 
opinion expressed must be provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal, to include consideration of 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



